        Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 1 of 22



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT


MOHAMED SAAD,                              :
                                           :
              Plaintiff,                   :
                                           :       CIVIL CASE NO. 3:19-CV-00135
v.                                         :
                                           :
ASML US, LLC                               :
                                           :       February 27, 2020
                                           :
              Defendant.                   :


                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       ASML US, LLC (“ASML” or “Defendant”) respectfully moves this Court for an order
granting summary judgment in its favor on Plaintiff Mohamed Saad’s (“Saad” or “Plaintiff”)
Family Medical Leave Act (“FMLA”) interference and FMLA retaliation claims. As more fully
set forth below, summary judgment is warranted because:
       (1)    ASML did not deny Saad any FMLA benefits to which he was entitled;

       (2)    Saad’s employment was terminated based on a long, well-documented history of
performance problems that began before his alleged FMLA-protected activity; and
       (3)    Saad cannot prove that ASML’s legitimate, non-discriminatory reason for his

discharge is pretextual; nor can he prove that his alleged exercise of FMLA rights was a
“negative factor” in ASML’s decision to end his employment.
       The facts of the instant case are strikingly similar to those in Hewett v. Triple Point
Technology, Inc., 171 F.Supp.3d 10 (D. Conn. 2010) in which Chief Judge Underhill dismissed
the plaintiff’s FMLA interference and retaliation claims based on the same arguments made
below. Accordingly, citations to Hewett appear throughout the instant Motion. Additionally,
ASML’s Motion for Summary Judgment is supported by the following Memorandum of Points
and Authorities, ASML’s Local Rule 56(a)1 Statement, and the Court’s entire record herein.



Oral Argument Requested
         Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 2 of 22




                   MEMORANDUM OF POINTS AND AUTHORITIES
I.     FACTUAL BACKGROUND

       A.     The Parties.
       ASML is an innovation leader in the semiconductor industry. (See Local Rule 56(a)1
Statement of Undisputed Material Facts (“SOF”) at ¶ 1).               The company designs and
manufactures lithography machines, which are used by companies like Intel and Samsung to
produce microchips for smartphones and other devices. (SOF ¶ 2). ASML has plants throughout
the United States, including one in Wilton, Connecticut. (SOF ¶ 3).
       Plaintiff Mohamed Saad is an experienced, well-qualified mechanical design engineer.
(SOF ¶ 4). He has a bachelor’s degree and a master’s degree in mechanical engineering. (SOF ¶
5). And he has a Ph.D. in mechanical engineering from the University of North Carolina, a well-
known school for precision mechanics, which is what Saad was hired to do for ASML. (SOF ¶
6).   Saad worked for ASML as a Design Engineer 2 in Wilton, Connecticut reporting to
Engineering Manager Chris Reed. (SOF ¶ 7). Chris Reed was the decisionmaker who hired
Saad on January 4, 2016, and he was the decisionmaker who discharged Saad less than 20
months later, on August 24, 2017. (SOF ¶ 8).
       B.     Saad’s Performance Problems.
       From the time he was hired, Saad underperformed in his role which caused delays and
increased costs on Saad’s projects. (SOF ¶ 9). For example, one of Saad’s primary projects in
2016 was designing a fiber connection plate (“FCP”) for the “Orion” project. (SOF ¶ 10). The
FCP required a relatively simple design, and as an experienced design engineer, Saad should
have been able to create a timely design for the FCP that was flawless by the time it reached the
production floor. (SOF ¶ 11). In reality, Saad’s FCP drawings had numerous errors that had to
be fixed prior to production. (SOF ¶ 12). Basic flaws, such as threads being the wrong size so
that bolts could not screw all the way into holes, riddled Saad’s designs. (SOF ¶ 13). Then
when ASML sent Saad’s first FCPs to the production floor, numerous production issues were
discovered that were attributed to design flaws built into the FCP by Saad. (SOF ¶ 14). Those


                                               2
         Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 3 of 22




errors had to be fixed, which resulted in unplanned work that caused delays and increased
expense to the project. (SOF ¶ 15). Chris Reed initially gave Saad the benefit of the doubt, and

coached him throughout 2016 to help him improve his work quality. (SOF ¶ 16). But as 2016
wore on, Saad’s consistently poor design quality, lack of attention to detail, lack of urgency (and
resulting missed deadlines), and numerous errors that had to be caught by his coworkers became
too problematic for ASML. (SOF ¶ 16). At the end of 2016, Reed rated Saad’s 2016 work
quality as “below expectations,” and gave him an overall year-end performance rating of
“partially meets expectations.” (SOF ¶ 17). Reed included the following feedback in Saad’s
2016 performance evaluation:

               2016 cannot be considered a success for Mohamed. The year
               started rocky which can be partly attributed to the team
               development of the FCP. A concept was arrived upon, but the
               resulting quality can be attributed to the execution of the concept
               and as executor, responsibility of this result rests with Mohamed’s
               performance.
                                                 ***
               In line with other targets, high quality was not achieved, timeliness
               and documentation had issues, a presentation to the Group on
               Mohamed’s ASML work did not happen. Performance cannot be
               considered meeting…expectations.
                                              ***
               Mohamed continues to have issues with sense of urgency and
               energy even after discussions on the topic. Being present
               physically and mentally are required for adequate performance.
(SOF ¶ 17). For his part, Saad recognized there were areas in which he was struggling – he even
rated himself “below the target” in one key area in his 2016 performance review – and he
committed to work to improve his struggling performance. (SOF ¶ 18).
       Because he was rated “partially meets expectations” in his 2016 performance evaluation,
ASML protocol required Saad to automatically be placed on a Performance Improvement Plan
(“PIP”) in 2017 to help rehabilitate his poor job performance. (SOF ¶ 19). Reed prepared
Saad’s PIP in the Spring of 2017, and delivered it to Saad on May 25, 2017. (SOF ¶ 21). The
PIP identified three areas in which Saad needed to improve in order to keep his job: (1) attention
to detail (eliminating errors and improving work quality); (2) being present (being engaged in his



                                                3
         Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 4 of 22




work; demonstrating a sense of urgency and energy needed to meet commitments); and (3)
meeting commitments (committing to and meeting deliverable due dates so project delays would

not result).   (SOF ¶ 22).   The PIP included numerous examples of all three performance
problems to help Saad recognize where improvement was needed. (SOF ¶ 22). Saad agrees that
when he was placed on the PIP he needed to improve upon being present (attending meetings
and sharing in meetings) and meeting commitments (hitting deadlines). (SOF ¶ 23). Saad also
agrees he had lost his focus at work, which delayed his work product. (SOF ¶ 23).
       ASML gave Saad 60 days to successfully complete his PIP. (SOF ¶ 24). To ensure Saad
had more than enough time to demonstrate improvement, Reed only counted weekdays in
calculating the 60-day deadline, which expired on or about August 15, 2017. (SOF ¶ 24).
Throughout the PIP, Reed met with Saad every week one-on-one to evaluate his progress,
identify action items to help him improve, and to record feedback and task status in a working
version of the PIP they updated each week together. (SOF ¶ 25). Reed also met regularly with
Saad’s Team Lead (Matthew Urmaza) and Architect David Taub (with who Saad worked
closely) to elicit feedback on Saad’s job performance and his workload. (SOF ¶ 26).
       Saad testified that the expectations of the PIP were clear to him, and he had all the tools
and resources he needed to achieve success under the PIP. (SOF ¶ 27). Saad committed to
improve his performance, and he even provided Reed with a written explanation of how he
would improve his performance in the areas outlined in his PIP. (SOF ¶ 28). Saad agreed there
was never any reason he could not be successful at ASML. (SOF ¶ 29). Saad also testified that
he understood he could be fired if he did not demonstrate sufficient improvement under the PIP.
(SOF ¶ 29).
       C.      Saad’s Absences and FMLA Eligibility.
               1.     Saad received notice of his FMLA rights.
       At the time Saad was hired, he went through ASML new-hire orientation, which included
training on ASML’s Human Resources policies, including its leave of absence policy which
provides employees notice of their FMLA rights. (SOF ¶ 30). As an ASML employee, Saad had


                                                4
        Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 5 of 22




24/7 access to ASML’s HR policies through its secure intranet, so he was able to review his
FMLA rights any time. (SOF ¶ 31). ASML’s leave of absence policy explains all facets of

FMLA eligibility and leave, including the following provisions which are pertinent to Saad’s
claims here:

               FMLA leaves are unpaid. However, an employee may use accrued
               sick and vacation for all unpaid family care and medical leaves.
                                                ***
               An employee must complete and submit a Request for Leave of
               Absence Form at least thirty (30) days, or as soon as possible and
               practical, in advance of taking an FMLA leave for foreseeable
               events … Even if oral notification has previously been given for an
               unforeseeable leave, an employee must still submit the Request for
               Leave of Absence Form … Failure to comply with the procedures
               outlined in his policy, may result in delay or denial of leave.
(SOF ¶ 32). The policy also provides for up to six (6) months of non-FMLA medical leave to
employees who have exhausted their FMLA or who are not yet eligible for FMLA leave. (SOF ¶
33).
       In 2016, Saad ran his paid leave balances (sick and vacation) into the negative while
allegedly caring for his wife who he claimed had been in and out of hospitals undergoing
medical treatments for Crohn’s disease. (SOF ¶ 34). On October 17, 2016, more than two
months before he became FMLA-eligible, Saad emailed Reed because he needed additional time
off to care for his wife who required more medical treatment for her condition. (SOF ¶ 35).
Saad asked Reed:

               Is there anything in ASML [sic] HR system that can help to add
               hours to my vacation/sick balance? I have the medical records and
               discharge papers that support each incident.
(SOF ¶ 35). In response to Saad’s email, Reed met with Saad in person on October 24, 2016 to
discuss Saad’s need for more time off. (SOF ¶ 36). Reed explained the FMLA benefits Saad
would become eligible for in January 2017, and also encouraged Saad to talk to Human
Resources (“HR”) regarding other leave benefits that may be available to him before then. (SOF
¶ 37). That same day, Reed sent a follow-up email to Saad attaching the company’s FMLA
policy and encouraging Saad to contact HR:


                                               5
          Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 6 of 22




                 Mohamed, [a]s we discussed today FMLA is an avenue. The exact
                 policy is here:
                 https://my.asml.com/locations/us/uswide/US-
                 HRO/Documents/Administrative%20Policies/103.pdf
                 You need to have worked 12 months before taking advantage of it.
                 For further details contact HR.
(SOF ¶ 38). Saad admits he did not contact HR or click on the link to view ASML’s leave
policy, but he acknowledges he could have done so if he wanted to. (SOF ¶ 39).
                 2.       ASML did not deny Saad any benefits under the FMLA.
        On January 4, 2017, twelve months after his hire date, Saad became eligible for FMLA
benefits. 29 U.S.C. § 2611(2)(A). However, the first time Saad claims he engaged in FMLA-
protected activity was the third week of May 2017 when he allegedly notified ASML of his
wife’s high-risk pregnancy.1 (SOF ¶ 40). Even then, however, Saad did not ask the company for
any benefits under the FMLA. (SOF ¶ 42). According to Saad, he merely gave Reed “a heads-
up” that his wife may call him in the middle of a meeting, and he would have to run back home
to pick her up and take her to the hospital. (SOF ¶ 43). Saad never requested intermittent or
reduced-schedule leave from ASML – rather, Saad only asked the company to bless his time off
at the moment he took it. (SOF ¶ 44). And he always notified ASML of his need for time off
verbally – never in writing as ASML’s policy requires. (SOF ¶ 44).
        In his lawsuit, Saad now claims that he needed intermittent FMLA leave (“a few days off
at a time”) in 2017. (SOF ¶ 45). But Saad’s own testimony belies his claim. First, Saad testified
that he would only have needed FMLA leave if he had exhausted his paid vacation and sick time,
which ASML’s leave policy allowed him to use before taking unpaid FMLA leave. (SOF ¶ 46).
And, indeed, that is exactly what Saad did in 2016 when he ran his paid leave into a negative
balance, then reached out to inquire about other leave options available to him. (SOF ¶ 47).
According to Saad, as long as he had paid time off, he would have used it to care for his wife
when needed; he would not have let it sit in the bank:

1
  Notably, the serious health condition Saad argues entitled him to FMLA in 2017 (his wife’s high-risk pregnancy)
was different than the condition his wife had in 2016 (Crohn’s Disease) which caused him to exhaust his paid leave,
then inquire about other leave options. (SOF ¶ 41).


                                                         6
          Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 7 of 22




                 Q. So if you had any sick or vacation time in the bank, you would
                 have used that to care for your wife if she needed to be cared for;
                 right?
                 A. Yes.
                 Q. You wouldn’t just let –

                 MR. SABATINI: Object to form.
                 BY MR. NAYLOR:
                 Q. You wouldn’t just let sick or vacation time sit in the bank for
                 conservation purposes if your wife needed you to be home; right?
                 A. No.
(SOF ¶ 48).2 And Saad does not dispute that, after becoming FMLA eligible on January 4, 2017,
he always had a net positive balance of paid leave which he could have used to care for his wife
when necessary. (SOF ¶ 50). In fact, a review of Saad’s paystubs reflects that Saad’s net paid
leave balance never dipped below 45.8 hours after he allegedly notified Reed of his wife’s high-
risk pregnancy in late May 2017 – meaning Saad always had more than one week of paid leave
available to him to care for his wife if her condition required it.3 (SOF ¶ 51). To that end, Saad
acknowledges that nobody at ASML ever told him he could not go home to care for his wife
when he needed to, and nobody stopped him from doing so. (SOF ¶ 53). Similarly, Saad
testified that during the time he was FMLA eligible, if his wife’s condition ever required him to
leave work to be home with her, he always did so. (SOF ¶ 54).
        ASML is aware of only one instance in 2017 where Saad requested time off work to care
for his wife. (SOF ¶ 55). In that instance, Saad took August 21 to August 23, 2017 off work,
and used his available sick pay to cover his absence. (SOF ¶ 55). When Saad returned to work
on August 24, 2017, he informed the company that his wife had been in the hospital. (SOF ¶


2
  Additionally, Saad had an economic incentive to use his paid time off before requesting unpaid FMLA because the
longest his family could have survived without his income was just two weeks. (SOF ¶ 49).
3
 Saad’s three final paychecks (ASML-SAAD.001362-1364), which are all dated September 1, 2017, reflect
negative sick and vacation balances because ASML paid Saad’s accrued paid leave out at termination, but in fact
overpaid him 22.64 sick hours and 4.62 vacation hours beyond what he was owed, due to a payroll error. (SOF ¶
52).


                                                        7
         Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 8 of 22




56). Additionally, at the time Saad returned to work on August 24, 2017 he had no plans to take
any additional time off work. (SOF ¶ 57).

       Saad’s own testimony is perhaps the best evidence of the fact that ASML did not
interfere with his rights under the FMLA by denying him benefits:

               Q. Going back to your interference claim, the claim that ASML
               interfered with your rights under the FMLA.
                    What evidence do you have, as you sit here today, that
               ASML interfered with your FMLA rights?
               A. Nothing.
(SOF ¶ 58).
       D.      The Decision to Terminate Saad’s Employment.
       Although the expectations in his PIP were clear, and he had the tools and resources
needed to successfully complete his PIP, Saad failed to successfully complete the requirements
of his PIP. (SOF ¶ 59).
       First, although Saad was physically present at work during 2017, he was not mentally
engaged in his work as his PIP required him to be. For instance, Saad admits he missed meetings
during his PIP. (SOF ¶ 60). And Saad was caught sleeping on the job multiple times. (SOF ¶
61). Reed caught Saad sleeping during a team meeting and had to nudge him awake, Urmaza
caught Saad snoring in his cubicle on July 19, 2017 and again on August 10, 2017, and Saad
himself admitted to sleeping on the job four times in June and July of 2017. (SOF ¶ 61). Despite
his agreement that being present and engaged was an area in which he needed to improve, Saad
failed to do so during his PIP. (SOF ¶ 62).
       Second, Saad failed to meet commitments as his PIP required him to do. Meeting
deadlines was part of his job, and Saad acknowledged that his failure to meet deadlines could
delay the whole project and cost ASML a lot of money. (SOF ¶ 63). Reed mentored Saad on a
weekly basis, helping him to develop a day-to-day plan for how he was going to get his work
done by the commitment dates, but Saad’s performance problems persisted and his pace of work
was too slow. (SOF ¶ 64). As a result, Saad admits he turned in his work product late and “did


                                               8
         Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 9 of 22




not hit deadlines during the PIP.” (SOF ¶ 65). Despite his acknowledgement that meeting
commitments was an area in which he needed to improve, Saad failed to do so during his PIP.

(SOF ¶ 66).
       Third, Saad failed to demonstrate sufficient attention to detail in his work.          Saad
acknowledges that ASML had the right to expect him to do his work with precision, free of
needless errors. (SOF ¶ 67). But those errors persisted after Saad was put on the PIP. (SOF ¶
68). So, in early July 2017, Reed decided to clear everything else from Saad’s plate so he could
focus his time exclusively on designing the objective test fixture, which was his most important
project. (SOF ¶ 69). Reed did this so Saad could focus on one thing, without the distractions of
other projects, and to ensure Saad had more than enough time to complete the objective test
fixture on time and free of errors. (SOF ¶ 70). But even with this extra time, Saad’s designs for
the objective test fixture continued to suffer from defects and errors, which had to be caught by
Saad’s coworkers. (SOF ¶ 71). Saad would take his coworkers’ feedback on the defects and
errors back to his desk, then claim he had fixed them and solved all of the issues, only to present
the design again with many of the same defects and often new defects that didn’t exist in the
prior version, thus creating extra work and causing delays in the project schedule. (SOF ¶ 72).
       On or about August 15, 2017, the day Saad’s PIP expired, Reed opened up Saad’s 3D
CAD model to view his design (which at that late date should have been error-free), and
immediately discovered errors, including a critical mechanical interference. (SOF ¶ 73). The
errors in Saad’s design were so significant that the objective would not have mounted to the
fixture – which was the entire purpose of the design. (SOF ¶ 74). David Taub marked up Saad’s
designs and sent them back to him in an email that explained the errors and circled them in
Saad’s design. (SOF ¶ 75). Saad acknowledged his primary error (“[s]omehow the angle shifted
5 degrees with the last update”) and claimed he had fixed it. (SOF ¶ 76). But Taub, Urmaza and
Reed found numerous other errors that made the design un-manufacturable.             (SOF ¶ 77).
Because Saad’s design still had numerous critical errors, despite Reed’s coaching and extra time
ASML had given Saad by clearing his plate, Reed concluded that Saad had failed to meet the


                                                9
        Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 10 of 22




“attention to detail” prong of his PIP – just like he failed to meet the “being present” and
“meeting commitments” prongs as well. (SOF ¶ 78). Accordingly, on or about August 15, 2017,

Reed made the decision to terminate Saad’s employment for performance reasons; specifically,
because he failed to meet the requirements of his PIP. (SOF ¶ 79).
       Fatally for his claims in this lawsuit, Saad agrees with ASML’s legitimate, non-
discriminatory reason for terminating his employment. First, Saad acknowledges that his job
performance did not improve, and actually got worse, while he was on the PIP:

              Q. So your performance, according to you, your job performance
              actually declined in some respect from May 2017 until the end of
              your employment in August 2017?
              A. Yes.
(SOF ¶ 80). Second, Saad agrees that Chris Reed determined he had failed his PIP:

              Q. Do you have a belief about who made the decision that you
              failed your PIP?
              A. Yeah, I believe it’s Chris Reed.
              Q. Okay. What factors do you believe Chris Reed considered in
              determining that you had failed your PIP?
              A. That I didn’t meet what he want. That’s what I think.

              Q. So you think Chris Reed looked at the PIP itself and said “I
              don’t think he did what I expected[”] and –

              A. That’s what I think.
(SOF ¶ 81). Next, Saad acknowledges that his poor performance is the reason ASML fired him:

              Q. So the short answer to my question “Why do you believe
              ASML fired you?” is poor performance; right?

              A. Yes.
(SOF ¶ 82). Saad even testified that in July 2017 he sensed he was failing the PIP and was at
risk of losing his job, so he began applying for jobs at other companies. (SOF ¶ 83). And,
finally, Saad agrees that Reed made the decision to terminate his employment one or two weeks




                                              10
        Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 11 of 22




before his actual termination based, in part, on the misalignment identified in David Taub’s
August 15, 2017 email to Saad. (SOF ¶ 84).

       After Reed decided on or about August 15, 2017 to terminate Saad’s employment based
on his failed PIP, Reed set up a meeting with his boss Ken Bogursky, and HR representatives
Cynthia Houston and Jennine Labriola, to discuss the logistics of the termination. (SOF ¶ 85).
They met on August 22, 2017 (the first date that was convenient for all participants), and it was
decided that Reed and Houston would communicate the termination to Saad when he returned to
work on August 24, 2017. (SOF ¶ 86). On August 24, 2017, Reed and Houston informed Saad
that he was being discharged for failing to meet the goals of his PIP. (SOF ¶ 87). This lawsuit
followed.
II.    ARGUMENT
       “The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56. “[T]he mere existence of some alleged factual dispute between the parties will not
defeat an otherwise properly supported motion for summary judgment; the requirement is that
there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–
48, 106 S. Ct. 2505, 2510, 91 L. Ed. 2d 202 (1986) (emphasis in original). A party who opposes
summary judgment “cannot defeat the motion by relying on the allegations in his pleading, or on
conclusory statements, or on mere assertions that affidavits supporting the motion are not
credible.” Gottlieb v. Cnty of Orange, 84 F.3d 511, 518 (2d Cir. 1996). Where there is no
evidence upon which a jury could properly proceed to find a verdict for the party producing it
and upon whom the onus of proof is imposed, such as where the evidence offered consists of
conclusory assertions without further support in the record, summary judgment may lie. Fincher
v. Depository Trust & Clearing Corp., 604 F.3d 712, 726–27 (2d Cir. 2010).
       A.     Saad’s FMLA Interference Claim Fails.
       To make a prima facie showing of FMLA interference, Saad must prove that: (1) he is an
FMLA-eligible employee; (2) ASML is an employer, as defined in the FMLA; (3) he was


                                               11
        Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 12 of 22




entitled to take FMLA leave; (4) he gave notice to ASML of his intention to take leave; and (5)
he was denied FMLA benefits to which he was entitled. Hewett v. Triple Point Tech., Inc., 171

F. Supp. 3d 10, 16 (D. Conn. 2016) (citing 29 U.S.C. § 2612(a)(1) and Achille v. Chestnut Ridge
Transp., Inc., 584 Fed. Appx. 20 (2d Cir. 2014)). Additionally, “[a]lthough it has not been
formally incorporated into the required elements for an FMLA interference claim, the Second
Circuit has suggested that a terminated plaintiff must also show that the employer considered the
exercise of FMLA rights a negative factor in its decision to terminate [him].” Id. (quoting Sista
v. CDC Ixis N. Am., Inc., 445 F.3d 161, 176 (2d Cir. 2006) (observing that such evidence would
be required for either a retaliation or interference claim to survive) (internal quotations omitted)).
Saad cannot prove the last two elements of his FMLA interference claim. Additionally, Saad
cannot prove that his alleged exercise of FMLA rights was a “negative factor” in ASML’s
decision to end his employment.            Accordingly, his FMLA interference claim fails.
               1.      Saad did not give notice of the need for FMLA leave.
       Saad claims that, in the third week of May 2017 “plaintiff notified defendant, by and
through a supervisory employee named Chris Reed, that he was missing time from work because
he was caring for his wife who was going through a high risk pregnancy.” (Compl. ¶ 12; SOF ¶
40). Saad claims he needed intermittent leave (“a few days off at a time”). (SOF ¶ 45). But
Saad admits he never requested intermittent or reduced-schedule leave – rather, he asked ASML
to bless his time off at the moment he took it (which the company always did). (SOF ¶ 44). And
he always notified ASML of his need for time off verbally – never in writing. (SOF ¶ 44).
       “[A]n employee suffering from an ongoing ‘serious health condition’ may request
intermittent or reduced-schedule leave, but the employee must request that accommodation
explicitly,” which Saad failed to do. Hewett v. Triple Point Tech., Inc., 171 F.Supp.3d 10, 15 (D.
Conn. 2016) (citing 29 U.S.C. § 2612(b)) (emphasis added). Additionally, Saad failed to comply
with ASML’s notice requirements for requesting FMLA leave. The law permits an employer to
“require an employee to comply with the employer’s usual and customary notice and procedural
requirements for requesting leave[.]” 29 C.F.R. § 825.302(d). “For example, an employer may


                                                 12
         Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 13 of 22




require that written notice set forth the reasons for the requested leave, the anticipated duration of
the leave, and the anticipated start of the leave.” Id. (emphasis added). ASML’s FMLA policy

requires employees to provide written notice in advance of taking an FMLA leave, and it makes
clear that verbal notice is insufficient:

                 An employee must complete and submit a Request for Leave of
                 Absence Form at least thirty (30) days, or as soon as possible and
                 practical, in advance of taking an FMLA leave for foreseeable
                 events … Even if oral notification has previously been given for an
                 unforeseeable leave, an employee must still submit the Request for
                 Leave of Absence Form … Failure to comply with the procedures
                 outlined in his policy, may result in delay or denial of leave.
(SOF ¶ 32). Saad knew he needed to request FMLA leave in writing because he had been
notified of ASML’s FMLA policy during orientation, and because Reed emailed him a copy of
the policy on October 24, 2016. (SOF ¶¶ 30-31, 38). Thus, to the extent Saad now claims he
needed FMLA leave, any delay or denial of that leave was justified because Saad ignored
ASML’s legitimate notice requirement. See 29 C.F.R. § 825.302(d) (“Where an employee does
not comply with the employer’s usual notice and procedural requirements, and no unusual
circumstances justify the failure to comply, FMLA–protected leave may be delayed or denied.”).
                 2.       Saad was not denied FMLA benefits to which he was entitled.
        In his Complaint, Saad claims that ASML interfered with his FMLA rights in three
ways:4 (i) failing to notify Saad of his FMLA rights; (ii) denying Saad the right to intermittent
FMLA leave to care for his wife; and (iii) terminating Saad’s employment.5 (Compl. ¶ 30). For
the reasons set forth below, none of these allegations supports Saad’s FMLA interference claim.


4
 During his deposition, Saad narrowed his FMLA interference claim to the single allegation that “ASML interfered
with [his] right under the FMLA by failing to inform [him] of the FMLA and the possibility that [he] could have
benefits under the FMLA.” (SOF ¶ 88). Giving Saad the benefit of the doubt, however, ASML will address the
additional FMLA interference allegations set forth in his Complaint (at ¶ 30).
5
  Saad’s Complaint also alleges that ASML interfered “by using the time plaintiff missed from work to care for his
pregnant wife as a basis to criticize plaintiff’s job performance” – but such criticism, without more, does not
constitute evidence of interference. (Compl. ¶ 30(c)). “Other courts, however, have easily rejected the argument
that asking an employee to ‘spend more time at work’ or to make up lost time from an FMLA-related absence,
without more, is sufficient evidence of interference. Hewett, 171 F. Supp. 3d at 18 (citing Di Giovanna v. Beth
Israel Med. Ctr., 651 F.Supp.2d 193, 201 (S.D.N.Y. 2009) and Weichman v. Chubb & Son, 552 F.Supp.2d 271, 290
(D. Conn. 2008)).


                                                        13
        Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 14 of 22




                      (i)     ASML notified Saad of his FMLA rights.
       According to Saad, if ASML had informed him of his FMLA rights on his first day of

employment, he would have no claim against the company and would not have brought this
lawsuit. (SOF ¶ 89). But, as set forth above, ASML did notify Saad of his FMLA rights at the
outset of his employment during orientation, and by posting the policy on its intranet. (SOF ¶¶
30-31). And Reed re-notified Saad of his FMLA rights again in October 2016 when Saad ran out
of paid leave and inquired about other leave options. (SOF ¶ 38). Thus, according to Saad, this
lawsuit should never have been filed. (SOF ¶ 89). But even assuming arguendo that ASML
failed to notify Saad of his FMLA rights after receiving proper notice from Saad of his need for
leave in 2017, ASML’s failure “does not constitute the denial of a benefit necessary to state an
interference claim unless the failure ‘affected the employee’s leave, benefits, or reinstatement.’”
Percoco v. Lowe’s Home Centers, LLC, 208 F. Supp. 3d 437, 448 (D. Conn. 2016) (quoting
Sarno v. Douglas Elliman–Gibbons & Ives, Inc., 183 F.3d 155, 162 (2d Cir. 1999)). In other
words, it is not enough for Saad to prove that ASML failed to notify him of his FMLA rights –
he must also show “impairment of [his] rights and resulting prejudice,” which he cannot do.
Hewett, 171 F.Supp.3d at 18 (quoting Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 90,
122 S.Ct. 155 (2002)); see also Fritz v. Eye Ctr., 2010 WL 3210863, at *3 (D. Conn. Aug. 12,
2010), motion for relief from judgment granted on other grounds, 2010 WL 4830000 (D. Conn.
Nov. 17, 2010) (unpublished) (plaintiff must prove she was “somehow hindered from exercising
her rights by defendant’s failure to provide notice of the protections afforded under the Act[.]”);
Evarts v. Quinnipiac Univ., No. 3:15-CV-1509 (CSH), 2018 WL 4845743, at *11 (D. Conn. Oct.
4, 2018) (unpublished) (“Absent prejudice resulting from Quinnipiac’s actions under the FMLA,
Plaintiff is precluded from prevailing on his interference claim under the FMLA.”).
                      (ii)    ASML did not deny Saad FMLA leave.
       Contrary to his allegation in the Complaint (at ¶ 30), Saad was never denied any leave
needed to care for his wife. Saad testified that he would have needed FMLA leave only if he had
exhausted his paid vacation and sick time, which ASML’s leave policy allowed him to use


                                                14
         Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 15 of 22




before taking unpaid FMLA leave. (SOF ¶ 46). As permitted by ASML’s policy, Saad was
clear that, as long as he had paid time off, he would have used it to care for his wife; he would

not have let it sit in the bank. (SOF ¶ 48). And Saad does not dispute that, after becoming
FMLA eligible on January 4, 2017, he always had a net positive balance of paid leave which he
used to care for his wife when necessary. (SOF ¶ 50).
        Chief Judge Underhill addressed the same fact pattern in Hewett. In that case TPT’s
leave policy (like ASML’s here) “allowed Hewett to use her paid leave before taking unpaid
leave under the FMLA, [so] Hewett did not need to use FMLA leave – she still had two sick days
remaining at the time she was terminated and had not made any requests for more than two days
of leave.” Id. at 17 (emphasis in original). The fact that Hewett had paid leave, which she could
use first (before using unpaid FMLA leave) led Judge Underhill to conclude what Hewett herself
had to acknowledge – “TPT did not actually deny her any medical leave that she had requested.”
Id. at 18.
        The same result should be reached here based on Saad’s consistent balance of paid leave,
and his admission that he would have used that paid leave first (as ASML policy allows) before
using unpaid FMLA leave. Moreover, (and in direct contradiction to the Complaint), Saad
testified that nobody at ASML ever told him he could not go home to care for his wife when he
needed to, and nobody stopped him from doing so. (SOF ¶ 53). Similarly, Saad testified that
during the time he was FMLA eligible, if his wife’s condition ever required him to leave work to
be home with her, he always did so. (SOF ¶ 54). Based on his own admissions, no reasonable
jury could find that Saad was denied leave to care for his wife in violation of the FMLA.

                       (iii)   Termination to avoid future leave is not a cognizable claim.
        To the extent Saad plans to argue that his termination itself is a denial of his future use of
FMLA benefits, the Second Circuit has squarely rejected that argument:

               That [the plaintiff’s] termination necessarily prevented him from
               taking future FMLA leave—which he had not yet requested, and
               had no plans to request—does not create an issue of fact as to
               whether [the defendant] attempted ‘to interfere with, restrain, or



                                                 15
        Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 16 of 22



               deny the exercise of or the attempt to exercise, any right provided
               under’ the FMLA. See 29 U.S.C. § 2615(a)(1).
Thomsen v. Stantec, Inc., 483 Fed. Appx. 620, 622–23 (2d Cir. 2012), cert. denied, 568 U.S.

1122, 133 S.Ct. 931, 184 L.Ed.2d 724 (2013) (emphasis in original). And Saad testified that, at
the time he was fired on August 24, 2017, he had no plans to take additional time off work.
(SOF ¶ 57). This admission is fatal to his claim. See Hewett, 171 F. Supp. 3d at 18 (rejecting
FMLA interference claim based, in part, on Hewett’s termination where “Hewett had not yet
requested time off, nor did she have any concrete plans to do so.”).

               3.     FMLA-protected activities were not a “negative factor” in Saad’s
                      termination.
       Even if Saad could establish the fourth and fifth elements of his FMLA interference
claim, he cannot prove ASML considered any FMLA-protected activity as a “negative factor” in
its decision to end his employment. As discussed below in regard to his retaliation claim
(Section II.B.2), Saad admits he was terminated for legitimate business reasons (specifically,
poor performance), which negates his FMLA interference claim. Hewett, 171 F.Supp.3d at 18-
19. In Hewett (which also involved a performance-based termination), Judge Underhill reached
the same conclusion, holding that “Hewett cannot use her potential need for FMLA leave as a
‘shield’ against a legitimate termination.” Id. at 19. Hewett also cited support for the Second
Circuit’s requirement that FMLA-protected activities must have been a “negative factor” in the
decision to terminate in order for an FMLA interference claims to survive. See e.g., 29 C.F.R. §
825.216(a) (“An employee has no greater right to reinstatement . . . than if the employee had
been continuously employed during the FMLA leave period.”); Pearson v. Unification
Theological Seminary, 785 F.Supp.2d 141, 162 (S.D.N.Y. 2011) (“it is well-settled that an
employer is not liable for ‘interfering’ with an employee’s leave when the employee would have
been terminated regardless of the leave.”); Geromanos v. Columbia Univ., 322 F.Supp.2d 420,
429 (S.D.N.Y. 2004) (“FMLA is not a shield to protect employees from legitimate disciplinary
action by their employers if their performance is lacking in some manner unrelated to their
FMLA leave.”). Here, Saad admits he was fired for poor performance at a time when he had no



                                                16
          Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 17 of 22




plans to take additional FMLA leave. Thus, he cannot use the potential need for future FMLA
leave as a “shield” against his legitimate, performance-based termination.

        B.       Saad’s FMLA Retaliation Claim Fails.
        Saad claims that ASML “retaliated against the plaintiff for the attempted exercise of his
rights under the FMLA . . . by terminating plaintiff’s employment.”6 (Compl. ¶ 27). “In order to
make out a prima facie case, he must establish that: (1) he exercised rights protected under the
FMLA; (2) he was qualified for his position; (3) he suffered an adverse employment action; and
(4) the adverse employment action occurred under circumstances giving rise to an inference of
retaliatory intent.” Potenza v. City of New York, 365 F.3d 165, 168 (2d Cir. 2004). “It is then
the defendant’s burden to proffer a non-retaliatory reason for the adverse employment action.”
Karavish v. Ceridian Corp., No. 3:09-CV-935 JCH, 2011 WL 3924182, at *7 (D. Conn. Sept. 7,
2011) (Hall, J.) (unpublished). “If it has done so, ‘the plaintiff must then come forward with
evidence that the defendant’s proffered, non-discriminatory reason is a mere pretext for
retaliation.’” Id. (quoting Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000)).
        Saad’s retaliation claim fails because he cannot prove the fourth element of his prima
facie case; and he cannot he prove that ASML’s legitimate, non-discriminatory reason for his
discharge is pretextual.
                 1.       Saad cannot establish a prima facie retaliation claim.
        ASML will assume arguendo that Saad can establish the first three elements of his prima
facie claim for FMLA retaliation. But Saad cannot prove that his discharge occurred under
circumstances giving rise to an inference of retaliatory intent. First, Saad has no evidence of
retaliatory animus beyond the temporal proximity between his August 21 to 23, 2017 absence
(during which he alleges his wife was hospitalized) and his August 24, 2017 termination. And


6
  The Complaint also alleges that ASML retaliated against Saad “by using plaintiff’s exercise or attempted exercise
of righted [sic] protected under the FMLA as a negative factor when deciding to terminate his employment.”
(Compl. ¶ 27(b)). However, ASML’s alleged use of Saad’s actual or attempted exercise of his FMLA rights as a
“negative factor” in its decision to terminate his employment is not an independent adverse employment action;
rather it is an element Saad must prove to prevail on his FMLA retaliation claim. Hewett, 171 F.Supp.3d at 16
(citing Sista v. CDC Ixis N. Am., Inc., 445 F.3d 161, 176 (2d Cir. 2006)).


                                                        17
         Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 18 of 22




although temporal proximity can provide a basis for a causal connection, if “timing is the only
basis for a claim of retaliation, and gradual adverse job actions began well before the plaintiff

had ever engaged in any protected activity, an inference of retaliation does not arise.” Slattery v.
Swiss Reinsurance Am. Corp., 248 F.3d 87, 95 (2d Cir. 2001) (emphasis added); Sotomayor v.
N.Y.C., 713 F.3d 163, 164 (2d Cir. 2013) (finding no prima facie case of FMLA retaliation where
the plaintiff began receiving negative evaluations and letters in her file before her application for
her first FMLA leave); see also Elliot-Leach v. N.Y.C. Dep't. of Educ., 710 F. App’x 449, 452
(2d Cir. 2017) (“Because [Plaintiff] had been disciplined for work absences before she requested
FMLA leave, and because she relies only on temporal proximity to suggest retaliatory intent, her
retaliation claim fails.”).
        Here, the path to Saad’s performance-based discharge was long and gradual, and it began
at the outset of his employment in 2016 when his consistently poor job performance led to a
year-end performance rating that automatically required Saad to be placed on a PIP in 2017.
(SOF ¶¶ 9-19). Although Saad’s PIP was not delivered until May 25, 2017, the fact that Saad
would be required to successfully complete a PIP in 2017 to keep his job was predetermined as
of the time his performance score was assigned at the end of 2016 – before he even became
FMLA eligible. (SOF ¶ 20). The same deficiencies that plagued Saad’s performance in 2016
continued to plague his performance throughout the PIP period and up to his termination, as
documented in the PIP, emails, and notes of the weekly one-on-one meetings Saad had with
Reed. (SOF ¶¶ 25-29, 59-78). And, the decision to discharge Saad was made on or about
August 15, 2017 – six days before Saad took time off work to care for his wife, thus eliminating
any causal connection with his alleged protected activity. (SOF ¶ 79); see Lalanne v. Begin
Managed Programs, 346 F. App’x 666 (2d Cir. 2009) (unpublished) (affirming dismissal of
retaliation claim where termination decision was made before plaintiff engaged in protected
activity). Moreover, like the plaintiff in Hewett, Saad has not shown any evidence that ASML’s
evaluation of his performance in 2017 changed as a result of any FMLA-protected activity he
claims to have engaged in. See Hewett, 171 F.Supp.3d at 20 (dismissing plaintiff’s FMLA


                                                 18
        Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 19 of 22




retaliation claim because “she has not shown any evidence that the complaints or the
performance evaluations changed as a result of her FMLA needs.”). As such, Saad cannot

establish that his termination occurred under circumstances giving rise to an inference of
retaliatory intent, and his FMLA retaliation claim should be dismissed.

               2.     Saad cannot prove ASML’s legitimate, nondiscriminatory reason is
                      pretextual.
       ASML terminated Saad’s employment because Saad failed to meet the legitimate
performance requirements of his PIP, despite Reed’s weekly coaching and the extra time ASML
gave Saad by clearing his workload of everything except the objective test fixture. (SOF ¶¶ 25-
29, 59-78). Saad’s poor work performance is unquestionably a legitimate, non-discriminatory
reason justifying his termination. See Jain v. McGraw-Hill Cos., Inc., 506 Fed. Appx. 47, 48 (2d
Cir. 2012) (plaintiff’s poor work performance was a legitimate, non-discriminatory reason for
terminating plaintiff’s employment in an FMLA case); Kelly v. Signet Star Re, LLC, 971 F.
Supp. 2d 237, 248 (D. Conn. 2013) (“an employer’s dissatisfaction with the quality of an
employee’s work is a legitimate nondiscriminatory reason for adverse employment actions.”)
(internal quotations omitted). Accordingly, the burden shifts back to Saad to demonstrate that
ASML’s legitimate, non-discriminatory reason is pretextual. Mancini v. Accredo Health Grp.,
Inc., 411 F. Supp. 3d 243, 256 (D. Conn. 2019).
       At the pretext stage, Saad “must produce not simply some evidence, but sufficient
evidence to support a rational finding that the legitimate, non-discriminatory reasons proffered
by the defendant were false, and that more likely than not discrimination was the real reason for
the employment action.” Hewett, 171 F.Supp.3d at 21 (quoting Serby v. New York City Dep’t of
Educ., 526 Fed. Appx. 132, 135 (2d Cir. 2013) (internal quotations and citation omitted)). Saad
may prove pretext “by demonstrating weaknesses, implausibilities, inconsistencies, or
contradictions in the employer’s proffered legitimate, nonretaliatory reasons for its action.”
Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 846 (2d Cir. 2013). But Saad has no evidence




                                               19
        Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 20 of 22




of any of these things. And Saad cannot prove ASML’s legitimate, non-discriminatory reason
for terminating his employment was false because he agrees with it.

       First, Saad acknowledges that his job performance did not improve, and actually got
worse, while he was on the PIP. (SOF ¶ 80). Next, Saad knew he was failing the PIP and might
lose his job, so he began applying for jobs at other companies. (SOF ¶ 80, 82-83). Third, Saad
agrees Reed made the decision to end his employment one or two weeks before his actual
termination due to the errors in Saad’s designs. (SOF ¶ 84). And, finally, Saad testified
unequivocally that his own poor job performance is the reason ASML fired him:

               Q. So the short answer to my question “Why do you believe
               ASML fired you?” is poor performance; right?

               A. Yes.
(SOF ¶ 82).     As a result of these admissions, Saad is precluded disputing his poor job
performance.
       Yet even if Saad were to dispute ASML’s assessment of his performance, doing so is
insufficient to prove pretext. See Jarnutowski v. Pratt & Whitney, 103 F. Supp. 3d 225, 239 (D.
Conn. 2015) (“It is well-settled that a plaintiff may disagree with his employer about the
assessments of his performance, but that does not, in turn, raise a triable issue of fact with respect
to pretext.”); see also Ricks v. Conde Nast Publ'ns, Inc., 6 Fed. App’x. 74, 78 (2d Cir. 2001)
(unpublished) (“an employee’s disagreement with her employer’s evaluation of her performance
is insufficient to establish discriminatory intent”). “Put differently, a plaintiff’s subjective belief

that he was a better performer than his supervisor believed him to be is insufficient to prove
pretext.” Jarnutowski, 103 F. Supp. 3d at 239 (internal quotations omitted). “Additionally, ‘it is
not the function of a fact-finder to second-guess business decisions’ regarding what constitutes
satisfactory work performance.” Soderberg v. Gunther Int'l, Inc., 124 F. App’x 30, 32 (2d Cir.
2005) (unpublished) (quoting Dister v. Cont'l Group, Inc., 859 F.2d 1108, 1116 (2d Cir. 1988)).
       Because Saad has no evidence of pretext, he is expected to highlight the temporary
proximity between his August 21 to 23, 2017 absence (during which time he cared for his wife)


                                                  20
        Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 21 of 22




and his termination on August 24, 2017. However, “evidence of ‘temporal proximity between
protected activity and an adverse employment action, alone, is insufficient to establish pretext.’”

Hewett, 171 F.Supp.3d at 21 (quoting Davies v. New York City Dep’t of Educ., 563 Fed. Appx.
818, 820–21 (2d Cir. 2014); see also El Sayed v. Hilton Hotels Corp., 627 F.3d 931, 933 (2d Cir.
2010) (“temporal proximity is insufficient to satisfy appellant’s burden to bring forward some
evidence of pretext.”). Additionally, although Saad was discharged on August 24, 2017 (after
his absence), the decision to discharge him was made nearly a week before Saad’s absence
began, therefore eliminating any causation between the two. See Lalanne, supra. Because Saad
cannot meet his burden of proving that ASML’s legitimate, non-discriminatory reason was both
false and that retaliation was likely the real reason for his termination, his FMLA retaliation
claim necessarily fails. Hewett, 171 F.Supp.3d at 21.
III.   CONCLUSION
       For the reasons set forth above, there is no genuine dispute as to any material fact, and
ASML is entitled to judgment as a matter of law on Saad’s FMLA interference and FMLA
retaliation claims. ASML respectfully requests an order from the Court entering judgment in its
favor, and dismissing this lawsuit with prejudice.

       RESPECTFULLY SUBMITTED this 27th day of February, 2020.


                                             By     /s/ Benjamin J. Naylor
                                             Benjamin J. Naylor (ct30702)
                                             BURNSBARTON PLC
                                             2201 E. Camelback Rd., Suite 360
                                             Phoenix, AZ 85016
                                             T: (602) 753-4500
                                             F: (602) 428-7012
                                             ben@burnsbarton.com
                                             Attorney for Defendant




                                                21
        Case 3:19-cv-00135-JCH Document 19 Filed 02/27/20 Page 22 of 22



          CERTIFICATE OF SERVICE & NOTICE OF ELECTRONIC FILING

       I hereby certify that on the 27th day of February 2020, I electronically transmitted the

foregoing document to the Clerk’s office using the ECF System for filing and transmittal of a

Notice of Electronic filing to the following ECF registrant:


               James V. Sabatini, Esq.               (jsabatini@sabatinilaw.com)




                                             /s/ Carolyn Galbreath
                                             An employee of BURNSBARTON PLC




                                                22
